Citation Nr: 0735454	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-43 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for myeloproliferative 
disorder with thrombocytosis, claimed as leukemia. 

2.  Entitlement to service connection for seizures with 
chronic pain, claimed as epilepsy and memory loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from May 1968 to September 1969.  He was awarded the 
Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
October 2004.  A statement of the case was issued in October 
2004, and a substantive appeal was received in December 2004.  

Although the appeal also originally included the issue of 
service connection for diabetes, this benefit was granted by 
rating decision in February 2005 and is therefore no longer 
in appellate status.	

The veteran claimed in a statement received in December 2003 
entitlement to service connection for arthritic sclerosis of 
the joints, for the heart, and for high blood pressure.  
Although a May 2004 VCAA letter was sent addressing these 
issues, no decision has been rendered to date.  Accordingly, 
these matters are hereby referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  Myeloproliferative disorder with thrombocytosis was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is myeloproliferative disorder 
with thrombocytosis, otherwise related to such service.

2.  The veteran has not been diagnosed with any form of 
leukemia. 

3.  Seizures with chronic pain, claimed as epilepsy and 
memory loss, were not manifested during the veteran's active 
duty service or for many years thereafter, nor are seizures 
with chronic pain, claimed as epilepsy and memory loss, 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  Myeloproliferative disorder with thrombocytosis was not 
incurred in or aggravated by service, including due to 
exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Leukemia was not incurred in or aggravated by service, 
including due to exposure to Agent Orange.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  Seizures with chronic pain, claimed as epilepsy and 
memory loss was not incurred in or aggravated by service.   
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The February 2004 and May 2004 
VCAA letters effectively notified the veteran of the evidence 
needed to substantiate his claims as well as the duties of VA 
and the appellant in furnishing evidence.  The Board also 
notes that the February 2004 and May 2004 VCAA letters 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  He was advised to 
submit information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have.  

Further, the February 2004 and May 2004 letters were sent to 
the appellant prior to the July 2004 rating decision.  The 
VCAA notices were therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Therefore, the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided February 2004 and May 2004 VCAA letters with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection.  The veteran 
has also been provided with a March 2006 notice of the types 
of evidence necessary to establish disability ratings for his 
disability claims and the effective dates of the 
disabilities.  
 
The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  

The Board notes that McLendon v. Nicholson, 20 Vet. App. 79 
(2006), states, that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Although the veteran was not 
provided a VA examination for myeloproliferative disorder 
with thrombocytosis, claimed as leukemia, the evidence of 
record does not contain competent evidence that the claimed 
disability may be associated with any in-service event; thus, 
a medical examination is not necessary to decide the claim.  

It is further noted that the veteran was afforded a VA 
examination in April 2004 for seizures, and no further VA 
examination is necessary.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
leukemia, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.   Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  

Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, Non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma.  38 C.F.R. § 3.309(e).  

Here, the veteran's DD-214 shows that he received the 
National Defense Service Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal, and the Purple Heart Medal.  The 
DD-214 also shows that the veteran served in Vietnam during 
the applicable time period and is therefore presumed to have 
been exposed to herbicide agents.  See 38 U.S.C.A. § 1116(f).

Myeloproliferative Disorder

One of the issues before the Board involves a claim of 
entitlement to service connection for myeloproliferative 
disorder with thrombocytosis, claimed as leukemia. 

Service medical records are silent for any complaints of, 
treatments for, or diagnosis of any myeloproliferative 
disorder, thrombocytosis, or leukemia.  There is no 
indication on the veteran's March 1967 entrance examination, 
May 1968 examination, and August 1969 exit examination that 
he had the aforementioned disabilities.  Further, in his 
contemporaneous medical histories for all three examinations, 
the veteran checked the appropriate box to deny cancer.  

Also, there is no medical evidence of the presence 
myeloproliferative disorder and thrombocytosis until many 
years after service.  Post medical records reflect that the 
veteran was first treated for myeloproliferative disorder and 
thrombocytosis in July 2002, approximately 33 years after 
service. This lengthy period without treatment after service 
suggests that there has not been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).
  
In addition, there is no medical evidence of the presence of 
leukemia within one year of the veteran's discharge.  In 
fact, post medical records reflect no diagnosis for leukemia.  
In this regard, medical records dated in July 2002 show that 
the possibility of chronic myelogenous leukemia was 
considered, but found to be unlikely.  It appears that a bone 
marrow test was conducted and the final reported diagnosis 
was myeloproliferative disorder consistent with essential 
thrombocytosis.  Significantly, subsequent medical records, 
which special test reports, consistently refer to 
thrombocytosis.    

Further, although the veteran is presumed to have had 
exposure to Agent Orange while serving in Vietnam, there is 
no evidence that the veteran has been diagnosed with chronic 
lymphocytic leukemia at any time.  Consequently, the Board 
finds that the presumptive regulations regarding exposure to 
Agent Orange are not applicable in this case.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).

The Board also notes that when the veteran initially filed a 
claim with the VA in April 1970, he filed for disability of 
his elbow, leg, hearing, and back.  Further, the veteran 
filed various claims since then and no references were made 
to myeloproliferative disorder, thrombocytosis, or leukemia 
at the time until December 2003, thus suggesting that the 
veteran himself was of the opinion that there was no service-
related myeloproliferative disorder, thrombocytosis, or 
leukemia.  If he believed he had myeloproliferative disorder, 
thrombocytosis, or leukemia related to service, it is 
reasonable to expect that he would have included the 
aforementioned claims in his past claims.

As noted above, the veteran has not been afforded a VA 
examination to determine whether service connection may be 
granted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  However, the standards of McLendon are not met in 
this case as the evidence of records fails to indicate that 
myeloproliferative disorder with thrombocytosis, first 
reported many years post service, had its onset in service or 
is otherwise related thereto.  Further, as noted previously, 
the veteran is not currently diagnosed with leukemia.
  
After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.  Should a diagnosis of chronic 
lymphocytic leukemia be rendered in the future, the veteran 
should request that his claim for service connection for this 
disorder be reopened. 

Seizures

Another issue before the Board involves a claim of 
entitlement to service connection seizures with chronic pain, 
claimed as epilepsy and memory loss.  

Service medical records are silent for any complaints of, 
treatments for, or diagnosis of any seizures, epilepsy, and 
memory loss.  The veteran's March 1967 entrance examination, 
August 1967 examination, and May 1968 exit examination show 
that the veteran's neurological system was clinical evaluated 
as normal.  Additionally, in his contemporaneous medical 
histories for all three examinations, the veteran indicated 
by checking the appropriate boxes denying any epilepsy and 
memory loss; there was also no indication that the veteran 
had any seizures.

The veteran was afforded a VA examination in April 2004.  
After examining the veteran and reviewing his claims file, 
the examiner stated that he could not find a reference to any 
symptoms (i.e. dizziness or fainting spells) that might have 
been attributable to seizures while in service.  It was the 
opinion of the examiner that the seizure had a much later 
onset and that it could possibly be related to the 
myeloproliferative disorder, which the Board notes is not 
service-connected.         
By contrast, two VA physicians opined in January 2005 that 
the veteran's seizures were not related to the veteran's 
myeloproliferative disorder. 

The Board notes again that when the veteran initially filed a 
claim with the VA in April 1970, he filed for disability of 
his elbow, leg, hearing, and back.  Further, the veteran 
subsequently filed various claims and no references were made 
to seizures, epilepsy or memory loss until December 2003, 
which suggests that the veteran himself was of the opinion 
that there were no service-related seizures, epilepsy or 
memory loss.  If he believed he had seizures, epilepsy or 
memory loss related to service, it is reasonable to expect 
that he would have included the aforementioned claims in his 
past claims.

Based on the medical evidence of record, the Board is 
compelled to conclude that the veteran's seizures with 
chronic pain, claimed as epilepsy and memory loss is not 
related to his active service.  A complete review of the 
record shows that the veteran was first seen for seizure-like 
disorder in July 2002.  Additionally, the April 2004 VA 
examination shows that the veteran's seizures with chronic 
pain, claimed as epilepsy and memory loss are not related to 
his active service.  Overall, the record shows that it was 
approximately 33 years after service until the first evidence 
of seizures, which suggests that there is no continuity of 
symptomatology.  

In December 2004, the veteran submitted two October 2004 VA 
medical treatment records.  The first shows that the veteran 
reporting to the physician that he had seizures dating to 
1971.  A review of the record, however, shows no evidence of 
such.  Available medical evidence prior to July 2002 show no 
complaints of, treatments for, or diagnosis of seizures.  

The second October 2004 VA treatment records shows that a VA 
physician thought that the seizures sounded focal as in 
posttraumatic.  When the veteran was subsequently seen at the 
VA neurology department in November 2004, the neurologist 
agreed that the seizures sounded focal for post traumatic, 
and noted that he agreed that the seizures were unlikely 
secondary to thrombocytosis.  

As the preponderance of the evidence weights against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


